DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 02 February 2021.  Claims 1-4, 7-14, 16, and 18-23 are currently under consideration.  The Office acknowledges the amendments to claims 1, 8, 9, 16, and 21, as well as the cancellation of claims 5, 6, and 15, and the addition of new claims 22 and 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-14, 16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal tip segment" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4, 7-14, 16, and 18-23 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, 16, 18, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Asirvatham et al. (U.S. Pub. No. 2013/0012938 A1; hereinafter known as “Asirvatham”), in view of Weber et al. (U.S. Pub. No. 2014/0073903 A1; hereinafter known as “Weber”).
Regarding claim 1, Asirvatham discloses a medical system (Abstract; Fig. 1), comprising: a microsurgical tool 10 dimensioned for placement adjacent a wall of a lumen in a vicinity of a tumor of a subject ([0007]; [0043]; capable of being placed near a tumor), the microsurgical tool configured to deliver at least one of energy and a substance to the tumor, to one or more neural structures adjacent the tumor, or to tissue surrounding the tumor ([0046]-[0047]), one or more sensors mounted to the microsurgical tool and configured to generate output signals representative of at least one of physiological data and electrophysiological data from at least one of the tumor, the one or more neural structures, or a perivasculature of the lumen ([0046]), and a controller 36 for receiving the output signals from the one or more sensors, the 170 is configured to apply a stimulus to nervous tissue, a sensor 155 generates output signals responsive to the stimulus, and the controller is configured to selectively adjust positioning of a distal tip segment 160 of the microsurgical tool relative to the tumor based on the output signals associated with the stimulus in order to allow for more precise targeting ([0012]-[0013]; [0015]-[0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asirvatham with the sensor/controller logic/circuitry taught by Weber in order to allow for more precise targeting.
Regarding claim 2, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the microsurgical tool is configured to deliver one of thermal energy, RF current, microwave current, ultrasound, radiation, and cryotherapy ([0047]; [0057]).

Regarding claim 4, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and further discloses that the one or more sensors are configured to collect physiological data or electrophysiological data subsequent to delivery of the at least one of the energy and the substance, and further wherein the controller is configured to determine if the delivery of the at least one of the energy and the substance affected at least one of a microenvironment around the tumor, the one or more neural structures, or the perivasculature of the lumen (Asirvatham: [0008]-[0009], [0019]; Weber: [0016], [0019]).
Regarding claim 7, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the microsurgical tool includes an electrode for applying a stimulus adjacent the tumor ([0012]; [0046]).
Regarding claims 8 and 9, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and further discloses that the one or more sensors are configured to detect neural traffic along the wall of the lumen during application of the stimulus by the electrode and send corresponding output signals associated with the neural traffic to the controller, wherein the controller is configured to 
Regarding claim 10, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses a stress testing element, wherein the one or more sensors are configured to monitor response of one or more nerves to the stress testing element ([0019]; [0093]; the present specification teaches that a stress testing element may be configured to deliver a beta blocker or a neuroblocker to the neural structure).
Regarding claim 11, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the controller is configured to generate feedback signals based on the output signals of the one or more sensors of the microsurgical tool, the feedback signals controlling the delivery of the at least one of the energy and the substance to create a neural block to one or more regions of the one or more neural structures ([0008]-[0012]; [0020]; [0047]; [0059]; [0071]; [0075]; [0088]-[0089]).
Regarding claim 12, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the controller is configured to generate feedback signals based on the output signals of the one or more sensors of the microsurgical tool, the feedback signals controlling the delivery of the at least one of the energy and the substance to ablate one or more regions of the one or more neural structures ([0008]-[0012]; [0020]; [0047]; [0065]; [0075]; [0088]).

Regarding claim 14, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the controller is configured to generate feedback signals based on the output signals of the one or more sensors of the microsurgical tool, the feedback signals controlling the delivery of the at least one of the energy and the substance to decouple a neurological connection between the tumor and the one or more neural structures ([0008]-[0012]; [0020]; [0047]; [0065]; [0075]; [0088]; capable of such decoupling via denervation, modulation, blocking, and/or ablation).
Regarding claim 21, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the microsurgical tool includes an electrode configured to deliver energy to the tumor, the one or more neural structures adjacent the tumor, or to the tissue surrounding the tumor ([0012]; [0046]).
Regarding claim 16, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the controller is configured to determine a condition of the one or more neural structures 
Regarding claim 18, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the microsurgical tool includes a deployable tip, the deployable tip including at least one of the electrode and the one or more sensors ([0047]-[0048]).
Regarding claim 19, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham further discloses that the deployable tip includes a plurality of deployable microfingers 432, a deployable helix, or deployable microneedles (Fig. 9; [0050]).
Regarding claim 23, the combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Weber further discloses that the controller is configured to selectively adjust positioning of the distal tip segment of the microsurgical tool relative to the tumor until a desired response is registered, the desired response being based at least in part on the output signals associated with the stimulus ([0013]; [0018]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asirvatham and Weber as applied to claim 18 above, and further in view of Najafi et al. (U.S. Pub. No. 2012/0310067 A1; hereinafter known as “Najafi”).  The combination of Asirvatham and Weber discloses the invention as claimed, see rejection supra, and Asirvatham 432, at least some of the deployable tines having the electrode or the one or more sensors (Fig. 9; [0050]).  The combination of Asirvatham and Weber fails to disclose that the deployable tines are held in a restrained state by a restraint mechanism for introduction within the lumen, the restraint mechanism configured to release the deployable tines to a deployed state subsequent to insertion within the lumen, the restraint mechanism including one of a biodegradable adhesive, a water-soluble matrix, or a thermally activated shape set.  Najafi discloses a system for interfacing with biological tissue for sensing physiological data, stimulating nerves, and/or delivering substances via electrodes and/or fluid outlets ([0027]) comprising a plurality of deployable tines 240 held in a restrained state by a restraint mechanism, the restraint mechanism configured to release the deployable tines to a deployed state subsequent to insertion within the lumen, the restraint mechanism including one of a biodegradable adhesive, a water-soluble matrix, or a thermally activated shape set, in order to provide a time delay after introduction to the body before deployment ([0046]-[0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Asirvatham and Weber with the restraint mechanism taught by Najafi in order to provide a time delay after introduction to the body before deployment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-4, 7-14, 16, 18, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 10-20 of U.S. Patent No. 10,143,419.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a test for one-way distinctness.

Allowable Subject Matter
Claim 22 would be allowable if the double patenting rejections are overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a microsurgical tool with the recited sensors and controller, wherein the controller is configured to selectively adjust the position of the distal tip segment of the tool until a desired response is registered from the sensors based upon a stimulus that comprises a stress test.

Response to Arguments
Applicant’s arguments with respect to the objections to the specification and claim 16, as well as most of the rejections under 35 U.S.C. 112, have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn.  However, as detailed supra, one of the rejections under 35 U.S.C. 112 persists; further, new rejections under 35 U.S.C. 112 are made based upon the amendments.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.
Applicant’s arguments with respect to the double patenting rejections have been fully considered and are mostly persuasive in light of the amendments.  Therefore, the rejections over U.S. Patent Nos. 9,956,034 and 10,363,359, as well as U.S. Application No. 16/158,385, have been withdrawn.  However, the rejections over U.S. Patent No. 10,143,419 persist, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THADDEUS B COX/Primary Examiner, Art Unit 3791